                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00090-MOC-DSC


 MY'KA EL,                                        )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 R. PRESTON JR., M. WILDE,                        )
 AND CHARLOTTE MECKLENBURG                        )
 POLICE DEPARTMENT,                               )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Extension of Stay Pursuant to

Servicemembers Civil Relief Act” (document # 17) filed September 27, 2019. No party has filed

a response to the Motion. For the reasons set forth therein, the Motion will be granted.


       The Servicemembers Civil Relief Act, 50 U.S.C. § 3901 to 4043, as specifically authorized

by 50 U.S.C. § 3932, allows a stay to be granted to a plaintiff or defendant who, “is in military

service or within 90 days after termination or release from military service and has received notice

of the action or proceedings.” 50 U.S.C. § 3932 (a). Defendant Wilde is currently on active duty

and received service of the summons by and through his counsel. Therefore, the “Servicemembers

Civil Relief Act” is applicable to him.


       The relevant provision provides that “at any stage before final judgement in a civil action

or proceeding in which a servicemember is a party… the court may on its own motion, and shall
upon application by the servicemember, stay the action for a period of not less than 90 days...” 50

U.S.C. § 3932(b)(1). Pursuant to the Act, the following conditions must be met:


       (A) A letter or other communication setting forth facts stating the manner in which current

       military duty requirements affect the servicemembers ability to appear and stating a date

       when the servicemember will be available to appear.


       (B) A letter or communication from the servicemember’s commanding officer stating that

       the servicemember’s current military duty prevents appearance and that military leave is

       not authorized for the servicemember at the time of the letter.


50 U.S.C. § 3932(b)(2). Defendant Wilde attached the required letters to this Motion. See

Document #17, Ex. 1 and 2.


       THEREFORE, the Court extends the STAY of this case until completion of Defendant

Wilde’s active military duty. Counsel for Defendant Wilde shall file notice with the Court within

fourteen days of the conclusion of Defendant Wilde’s active military duty.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.



                                  Signed: October 22, 2019
